Citation Nr: 0020805	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for 
PTSD. 


REMAND

The record reflects that in July 2000, after the case had 
been transferred to the Board, the veteran's representative 
submitted a letter requesting that the veteran be scheduled 
for a hearing before a Member of the Board sitting at the RO 
in Milwaukee.  Therefore, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process, the veteran should be scheduled for a 
hearing before a Member of the Board sitting in Milwaukee as 
soon as practicable.  

In addition to a hearing request, the veteran has also 
submitted additional statements as well as VA outpatient 
treatment reports.  The Board notes that any pertinent 
evidence that is accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case, unless the veteran waives this procedural right.  
See 38 C.F.R. § 20.1304(c) (1999).  This procedural 
requirement has not been met in this case.  This issue, 
therefore, should be addressed at the veteran's hearing.  The 
veteran may either submit a waiver or ask that the newly 
submitted evidence be referred to and considered by the 
agency of original jurisdiction.  Id. 

Accordingly, this case is REMANDED for the following action:

The RO should take all necessary steps 
to ensure that the veteran is scheduled 
for a hearing before a Member of the 
Board at the local Regional Office as 
soon as practicable.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




